DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rief et al (US Pat Pub No.2015/0059106) in view of Wolowelsky et al (US Pat Pub No. 2016/0129593).

Regarding claim 1,Rief et al shows a pool cleaning robot comprising a housing (See at least Figure 16 for pool cleaning robot 300 with top shell 322 on Para 0177), a propulsion mechanism configured to propel the pool cleaning robot along an interior surface of a pool (See at least Para 0188 for steering drive mechanism);  a filtering system (See at least Para 0180 for screen 368 during 
Wolowelsky et al shows a detachable sensor that is detachably coupled to the housing and comprises inductive electrical and data transfer connections (See at least Para 0142 for removable camera used for position determination for visual sensor data on Para 0067 along with battery 50 powers the robot internal including camera on Para 0048); a brushes (See at least Para 0008 for robot brush for floor cleaning purpose).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide the detachable sensor for data and power along with further cleaning tool of Wolowelsky, toward the pool cleaner of Rief, in order to provide further enhanced positioning mechanism and additional cleaning means, as desired by pool cleaning of Rief.

Regarding claim 2, Rief et al is silent regarding the detachable sensor is a camera. Wolowelsky et al further shows detachable sensor is a camera (See at least Para 0142 for removable camera used for position determination).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide the detachable sensor for data and power along with further 

Regarding claim 9, Rief is silent regarding the detachable sensor is a laser wall recognition device.
Wolowelsky et al further shows the detachable sensor is a laser wall recognition device (See at least Para 0059 for wall determination using navigation system with visual sensor on seeing the environment using radar/lidar).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide the detachable sensor for data and power along with further cleaning tool of Wolowelsky, toward the pool cleaner of Rief, in order to provide further enhanced positioning mechanism and additional cleaning means, as desired by pool cleaning of Rief.

Regarding claim 13, Rief et al shows a method for cleaning a pool comprises cleaning a region of the poll by the pool cleaning robot (See at least Para 0266 for cleaning the pool surface);


and comprises inductive electrical and data transfer connections by a pool cleaning robot ( See at least Para 0067 for visual sensor data along with battery 50 powers the robot internal including camera on Para 0048); a brushes (See at least Para 0008 for robot brush for floor cleaning purpose).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide the detachable sensor for data and power along with further cleaning tool of Wolowelsky, toward the pool cleaner of Rief, in order to provide further enhanced positioning mechanism and additional cleaning means, as desired by pool cleaning of Rief.

Claim Objections
Claims 3 -8, 10 – 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666